t c summary opinion united_states tax_court robert and millicent m lowery petitioners v commissioner of internal revenue respondent docket no 27978-08s filed date robert and millicent m lowery pro_se randall b childs for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue the respondent determined a deficiency of dollar_figure in the petitioners’ federal_income_tax for the taxable_year the issue for decision is whether a portion of the social_security_benefits the petitioners received in is includable in their gross_income background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition the petitioners resided in georgia during the year in issue the petitioners received social_security_benefits totaling dollar_figure the petitioners filed a form 1040a u s individual_income_tax_return for the taxable_year they elected to file jointly and reported adjusted_gross_income of dollar_figure this amount did not however include any of the dollar_figure of social_security_benefits that the petitioners received during the taxable_year the respondent contends that a portion of the social_security_benefits the petitioners received in is includable as gross_income under sec_86 the petitioners contend otherwise claiming that taxing social_security_benefits amounts to double_taxation 1the petitioners conceded at trial that dollar_figure received from manhattan life_insurance co should be included in their income discussion the amount of social_security_benefits to be included in gross_income is determined by a statutory formula found in sec_86 see sec_86 a - d sec_86 requires inclusion of a portion of the payments if the sum of the taxpayer’s adjusted_gross_income with certain modifications not relevant here and one-half of the social_security_benefits received exceeds a specified base_amount 116_tc_63 this base_amount is dollar_figure for taxpayers like the petitioners who are married and filed a joint_return see sec_86 since the petitioners reported adjusted_gross_income of dollar_figure and received social_security_benefits totaling dollar_figure during the taxable_year the base_amount threshold has been exceeded we therefore sustain the respondent’s determination that a portion of the dollar_figure the petitioners received in as social_security_benefits must be included in the petitioners’ gross_income for that taxable_year the petitioners argue that the amounts that they contributed to the social_security system have already been taxed and that they should not be taxed again as they receive benefits from social_security this argument is unavailing for reasons we explained in roberts v commissioner tcmemo_1998_172 affd without published opinion 182_f3d_927 9th cir one can imagine a system of taxing social_security_benefits whereby the benefits are free of tax until they exceed the total fica_taxes paid_by the recipient such a system was not enacted by congress instead congress enacted sec_86 which in recognition that social_security_benefits are partly financed by employees does not require every dollar of social_security_benefits to be included in the income of the recipient it requires only a fraction of the benefits to be included this fraction i sec_85 percent for the petitioners as the irs correctly calculates to reflect the foregoing decision will be entered for respondent
